Holman, J.
The grounds on which this motion was sustained are unimportant, inasmuch as a previous notice of the motion was indispensible. Every individual has an unquestionable right of being heard when his interest is jeopardised by legal proceedings; but unless he has notice of those proceedings, he has no opportunity of being heard. While a suit is depending the plaintiff is considered in Court, and ready to support his right; but when the judgment is obtained, judicial proceedings are at an end, and the plaintiff is considered in Court no longer* Every objection afterwards made to the manner in which *54the judgment is executed, is, in legal intendment, made without his knowledge, unless he is specially notified thereof. There can, therefore, be no question but that the plaintiff should have had notice of the time when this motion was intended to have been made, that he might have been prepared to have defended himself against its effect.
Lane, for the plaintiff.

Per Curiam.

The judgment quashing the execution and subsequent proceedings thereon, is reversed with costs.